DETAILED ACTION
This is in response to applicant's communication filed on 08/02/2021, wherein:
Claim 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recites “a hierarchical database configuration” for storing and managing SIM credentials. A database is defined as “a usually large collection of data organized especially for rapid search and retrieval (as by a computer)” (Merriam-Webster dictionary). Therefore, a collection of data as “a hierarchical database configuration” is directed to non-statutory subject matter.


Allowable Subject Matter
Claim 14-20 are allowable for the following reasons:
Huber (US 20160285881 A1) discloses a method of managing access to a plurality of ENs by a plurality of UEs that utilize credentials (abstract, Fig. 9 and ¶0088), each UE including a SIM card for storing credentials that access at least one of the ENs (¶0072). 
Xu (US 20200084614 A1) discloses requesting SIM cards including credentials for a plurality of UEs from the SPP and receiving said SIM card credentials ([0020] -  " FIG. 1 is a signaling flow chart that illustrates a typical profile switching flow between two networks based on utilizing SMS protocol in both networks. In particular, the configuration includes a mobile device 101 with eSIM 110 having two previously downloaded profiles (Profile A, Profile B), two networks (MNO A 120, MNO B 130), a remote SIM provisioning platform (RSP) 140 and a business logic application server (AS) 150. Typically, an applet (e.g., status update applet) within the eSIM card 110 sends network location information associated with the mobile device 101, and other device related information, via an SMS message through the MNO A 120 to the RSP 140 (steps 1, 2) where it can be passed to the external AS 150 (step 3) for a variety of needs per business logic").
Hoffmann (US 20170093749 A1) discloses a global orchestrator function for managing virtualization of network function such as setting up or deleting network function (Fig. 2 and ¶0129-0131).

The above references fail to anticipate or render obvious the invention of claim 14 and 19 regarding to “receiving a request for a number of SIM cards from one of said ENs, and responsive thereto, associating the requesting EN with SIM card credentials, and distributing SIM card credentials to the requesting EN for assignment to the UEs” (recited in claim 14) and “receive SIM cards from an SPP; receiving said SIM cards from the O-Net and storing the credentials in an E-GCD in an EN Core Network; installing at least one SIM card in a UE, and associating the related SIM card credentials in the E-GCD with said UE; and storing the SIM card credentials in an E-LCD cache in a Campus Network connected to the EN Core Network, for access by UEs in the Campus Network” (recited in claim 19). Therefore, claim 14, 19 and their dependent claims are allowable over prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643